Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al (U.S. Pub. No. 2018/0262264 A1) and FROLOV et al (US. Pub. No. 2016/0156406 A1).

As per claim 1 ALEXANDER disclosed a communication system comprising a plurality of radio relay stations for relaying a radio communication between a terrestrial base station and a terminal apparatus (Figure.8, paragraphs.19-21 and 63) {Relay stations on the ground and air facilitating communication for the UE}, wherein the plurality or an indirect radio communication between the first radio relay stations, each of the first radio relay stations being installed in a first floating object controlled so as to be located in a floating airspace with an altitude less than or equal to 100 [km] (paragraph.171) {20 KM altitude} by an autonomous control or an external control so that a three-dimensional cell capable for performing a radio communication with a terminal apparatus is formed in a predetermined cell-formation target airspace above a ground level or a sea level ((Figure.8) paragraphs. 26-29) and one or more second radio relay stations installed in a second floating object controlled so as to be located in a floating airspace with an altitude less than or equal to 100 [km] by an autonomous control or an external control (paragraphs.42, 89 and 171) so that a three-dimensional cell capable for performing a radio communication with a terminal apparatus is formed in a predetermined cell-formation target airspace above a ground level or a sea level (page, 11, Table -3, lines 57-60 and page.12, claim12) {Airship or balloon Tethered to the ground} , and wherein the second floating object comprises a large capacity battery {ALEXANDER discloses presence of a battery. Battery size has not been given any patentable weight due to obvious reasons} for supplying electric power to the one or more second radio relay stations (paragraph.41), is controlled to be located with the second altitude lower than the first altitude of the first floating object (page, 11, Table -3, lines 57-60 and page.12, claim12) {Multiple airborne platforms at different altitudes} and in an upper airspace above 

    PNG
    media_image1.png
    27
    160
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    185
    411
    media_image2.png
    Greyscale

and in an upper airspace above a low-density area where a density of terminal apparatuses is lower than that in the high-density area (paragraphs. 164- 167) {High density areas vs low density areas}, and is controlled so as to complement the second floating object and form a three-dimensional cell toward the low-density area using the first radio relay stations (page, 11, Table -3, lines 57-60). Although ALEXANDER disclosed a communication between at least one of the first radio relay stations in the first floating object (page, 11, Table -3, lines 57-60) and a fixed station connected with a mobile communication network on the ground using at least one of the one or more second radio relay stations (Figure.8, paragraphs.77,103 and 144) {Antenna(s) mounted on HAPS can communicate both to and from UE, not primarily connected other than via the HAP antenna(s) with a large ground based communication network such as the internet or a cellular network.  Such antenna(s) can also communicate with backhaul ground based stations ("BG stations") which are directly connected to a large ground based communication network and provide "backhaul" known to those skilled in the art}. However ALEXANER did not explicitly disclose wherein the second floating object is controlled to relay, through at least one of the one or more second radio relay stations of the second floating object. In the same field of endeavor FROLOV {Disturbed Airborne Wireless Communication Service} disclosed wherein the second floating object is controlled to relay, through at least one of the one or more second radio relay stations of the second floating object (At least Figure 1 elements 110 (Multiple floating objects), 160 (relay(s) through at least second floating object), Figure 15 and paragraph. 95).
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the second floating object is controlled to relay, through at least one of the one or more second radio relay stations of the second floating object as disclosed by FROLOV in the communication system disclosed by ALEXANDER in order to make the communication system more robust and reliable and user friendly. 

As per claim 2 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the first floating object is a solar plane comprising: a wing provided with a solar-power generation panel for generating an electric power to be supplied to the first radio relay station; and a rotationally drivable propeller provided in the wing (ALEXANDER, paragraph.100 and 102).

As per claim 4 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the second floating object is an airship  or a balloon (ALEXANDER, page, 11, Table -3, lines 57-60 and page.12, claim12) {Tethered to the ground}.

As per claim 5 ALEXANDER-FROLOV disclosed the communication system according to claim 18, and wherein the second radio relay station and the first radio relay station are capable of performing a radio communication with each other (ALEXANDER, paragraph.64) {Using microwaves}.

As per claim 6 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 1, wherein the second floating object is located in an upper airspace above a metropolitan area (page, 11, Table -3, lines 57-60 and page.12, claim12) {Airship or balloon Tethered to the ground or building} , and wherein the first floating object is located in an upper airspace above a suburban area, a rural area or the sea where a density of terminal apparatuses is lower than that in the metropolitan area (ALEXANDER, Figure.8, paragraphs. 26-29).

As per claim 7 ALEXANDER-FROLOV disclosed the communication system according to claims 1, wherein the plurality of radio relay stations form a radio communication network configured with a two-dimensional or three-dimensional mesh topology (ALEXANDER, paragraph.164).

As per claim 8 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 1, wherein, when any one of the plurality of radio relay stations fails, another radio relay station backs up and performs a radio relay (ALEXANDER, paragraph.164).

As per claim 9 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 18, wherein a communication between the plurality of first radio relay stations is a radio communication using a laser light (ALEXANDER, paragraph.149).

As per claim 10 ALEXANDER-FROLOV disclosed the communication system according to claim 9, wherein each of the plurality of first radio relay stations controls a direction and intensity of the laser light according to a change of position relative to another neighboring first radio relay station (ALEXANDER, paragraph.149).

As per claim 11 ALEXANDER-FROLOV disclosed the communication system according to claim 9, wherein each of the plurality of first radio relay stations controls to switch another first radio relay station performing a communication using the laser light (ALEXANDER, paragraph.149) according to a change of position relative to another neighboring first radio relay station (ALEXANDER, paragraph.20)  

As per claim 13 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 19, wherein the remote control apparatus controls a position of the first radio relay station installed in the first floating object, a direction and divergence angle of a beam formed by the first radio relay station (ALEXANDER, paragraphs.42, 89 and 171).

As per claim 14 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 1, wherein an altitude of the cell-formation target airspace is less than or equal to 10 [km] (ALEXANDER, paragraph.2).

As per claim 15 ALEXANDER-FROLOV disclosed the communication system according to claim 14, wherein the altitude of the cell-formation target airspace is more than or equal to 50 [m] and less than or equal to 1 [km] (ALEXANDER, paragraph.102)

As per claim 16 ALEXANDER-FROLOV disclosed the communication system according to any one of claim 1, wherein the first floating object provided with the first radio relay station is located in a stratosphere with the first altitude more than or equal to 11 [km] and less than or equal to 50 [km] (ALEXANDER, page, 11, Table -3, lines 57-60 and page.12, claim12).

As per claim 17 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the plurality of radio relay stations form an ad hoc network for relaying radio communications of terminal apparatuses by moving to an upper airspace above a necessary place (ALEXANDER, Figure.8, paragraphs. 26-29) according to a presence or density of the terminal apparatuses, or a time period (ALEXANDER, paragraph.164).

As per claim 18 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the second radio relay station or at least one of the first radio relay stations communicates with a gateway station on the ground or the sea (ALEXANDER, paragraph.64).

As per claim 19 ALEXANDER-FROLOV disclosed the communication system according to claim 1, further comprising: a remote control apparatus for remotely controlling at least one of a floating movement of the floating object and the radio relay station (ALEXANDER, paragraphs.42, 89 and 171).

As per claim 20 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein an altitude of an upper end of the cell-formation target airspace of the first radio relay station is higher than an upper end of the cell-formation target airspace of the second radio relay station (ALEXANDER, paragraphs. 3, 44 and 77).

As per claim 21 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the radio relay station comprises an edge computing section for determining a transmission destination of a data signal based on the data signal received from a terminal apparatus located in the three-dimensional cell and performing a process of switching a relay destination of communication based on the determination result (ALEXANDER, Figure.8, paragraphs. 26-29).

As per claim 22 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the radio relay station comprises an edge computing section for performing a process of analyzing information received from multiple terminal apparatuses located in the three-dimensional cell (ALEXANDER, Figure.8, paragraphs. 26-29).

As per claim 23 ALEXANDER-FROLOV disclosed the communication system according to claim 1, wherein the second floating object is a moored type floating object moored on the ground so as to be located in the upper airspace above the high-density area (ALEXANDER, page, 11, Table -3, lines 57-60).

As per claim 17 ALEXANDER-FROLOV disclosed a remote control apparatus remotely controls at least one of a floating movement of the floating object and the radio relay station in the communication system according to claim 1 (ALEXANDER, paragraphs.42, 89 and 171).

As per claim 25 ALEXANDER-FROLOV disclosed the remote control apparatus according to claim 24, wherein the remote control apparatus controls a position of the first radio relay station installed in the first floating object, a direction and divergence angle of a beam formed by the first radio relay station (ALEXANDER, paragraphs.42, 89 and 171).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALEXANDER et al (U.S. Pub. No. 2018/0262264 A1), FROLOV et al (US. Pub. No. 2016/0156406 A1) and Liu et al (U.S. Pub. No. 2017/0183095 A1).

As per claim 12 ALEXANDER- FROLOV disclosed the communication system according to any one of claims 9. However ALEXANDRER did not explicitly disclose wherein each of the plurality of first radio relay stations controls to reduce an intensity of the laser light in a time period of night. In the same field of endeavor Liu disclosed wherein each of the plurality of first radio relay stations controls to reduce an intensity of the laser light in a time period of night (paragraph.3). {Laser adjusted during the nighttime hours}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein each of the plurality of first radio relay stations controls to reduce an intensity of the laser light in a time period of night as disclosed by Liu in the communication system disclosed by ALEXANDER- FROLOV in order to make the system more robust, scalable and resilient.



Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
Applicant argued that prior art failed to disclose the newly amended limitations in claim 1.

As to applicant’s argument, examiner has cited pertinent excerpts along with explanation to address the newly added limitations.

Applicant on page 14 argued that prior art failed to disclose the “three-dimensional cell” in claim 1. 
As to applicant’s argument, ALEXANDER disclosed cell communications via beams to the ground stations and multiple high altitude platforms (paragraph.29). 

All dependent claims are also not patentable for the same reasons provided for claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647